



Exhibit 10.7


CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is effective as of June 19, 2020, by and
between USCC Services, LLC (the “Company”) and Steven T. Campbell (“Executive”).
WHEREAS, the Company employs Executive as its Executive Vice President and Chief
Administrative Officer;
WHEREAS, the Company and Executive entered into that Retention Agreement dated
as of April 12, 2018, as amended effective as of December 20, 2019 (the
“Retention Agreement”), pursuant to which the parties agreed to enter into a
mutually acceptable consulting agreement, provided that Executive retired on or
after May 8, 2020 (or such later date as the Company’s first quarter 10Q is
filed) and satisfactorily performed his job duties until his retirement date;
WHEREAS, Executive has informed the Company that he will retire as an employee
of the Company effective June 19, 2020 (“Retirement Date”), and Executive has
met his obligations set forth in the Retention Agreement; and
WHEREAS, in recognition thereof, the Company and Executive desire to enter into
this Agreement.
NOW, THEREFORE, in consideration for the mutual promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
each party expressly acknowledges, the Company and Executive agree as follows:
1.Consultant Retention. The Company retains Executive as a consultant and
Executive accepts such retention upon the terms and conditions set forth in this
Agreement.


2.Consulting Term. The term of Executive’s retention as a consultant shall begin
on the Retirement Date and end on the third annual anniversary of the Retirement
Date, unless terminated earlier by either party pursuant to the provisions of
Paragraph 6 below (“Term”).


3.Consulting Services. From time to time at the reasonable request of the
Company’s Chairman or President and Chief Executive Officer, Executive shall
render consultation, advice, and information concerning the business and
operations of the Company and its affiliates. Executive shall honor such
reasonable requests for his services and shall devote reasonable time and his
best efforts, skill, and attention to the diligent performance of his consulting
duties as requested by the Company. In rendering any such services, Executive
shall be free to arrange his own time, pursuits, and consulting schedule and to
determine the specific manner in which his services will be performed, but he
will use his best efforts to accommodate the scheduling requirements and the
work of the Company. Executive shall not be obligated to provide consulting
services to the Company in excess of ten (10) hours per calendar month.


4.Independent Contractor. Executive shall perform the duties described in
Paragraph 3 above as an independent contractor without the power to bind,
represent, or speak for the Company for any purpose whatsoever. Executive
acknowledges his separate responsibility for all federal and state withholding
income taxes, Federal Insurance Contributions Act taxes, and workers’
compensation and unemployment compensation taxes, if applicable, and agrees to
indemnify and hold the Company harmless from any claim against it or liability
relating to such taxes.


5.Consulting Fee. During the Term, the Company shall pay Executive a consulting
fee in the amount of $22,500 per month. The Company will make such payment to
Executive monthly commencing in July 2020 (with the July payment in the full
amount of $22,500), but due to the six-month delay required under Section 409A
of the Internal Revenue Code, the July through December 2020 payments will be
made on December 21, 2020, in the lump sum amount of $135,000, with the $22,500
monthly payment continuing thereafter, with the last payment occurring in June
2023 (assuming that the Term ends in June 2023). The Company also shall
reimburse Executive for reasonable expenses that he incurs in performing his
consulting services provided that such expenses are pre-approved by the Company
and Executive presents the Company with sufficient documentation supporting such
expenses (which shall be submitted by Executive as soon as practicable). The
Company will pay any such expenses within 30 calendar days of its receipt of
Executive’s written expense reimbursement request and sufficient supporting
documentation. The Company shall have no obligation to pay Executive any fee or
benefit related to his consulting services other than that described in this
Paragraph 5.





--------------------------------------------------------------------------------





6.Termination. Notwithstanding any other provision of this Agreement, either the
Company or Executive may immediately terminate Executive’s retention by the
Company as a consultant for any reason upon written notice to the other party.
In the event of a termination of Executive’s retention by Executive, the Company
shall have no obligation to pay him any future consulting fee or benefit other
than the pro rata consulting fee due and pre-approved expenses incurred for
consulting services performed by him up to and including the date of
termination. In the event of a termination of Executive’s retention by the
Company other than due to Executive’s material breach of the terms of this
Agreement, the Company shall, notwithstanding such termination, continue to pay
the consulting fee to the Executive through the Term in accordance with the
terms of Paragraph 5. No amount shall be payable to Executive under this
Agreement in the event of and following any termination of Executive’s retention
by the Company due to Executive’s material breach of the terms of this
Agreement. Immediately upon termination of his retention, Executive shall return
to the Company all of its and its affiliates’ property in his possession or
under his control including, but not limited to, all of the Company’s
confidential and proprietary information, documents, other information and
equipment, and all copies thereof.


7.General Release. In further consideration for payments of the Consulting Fee
set forth in Paragraph 5 above, Executive agrees to sign and return the General
Release attached as an Appendix to this Agreement (and incorporated herein), no
earlier than the Retirement Date, and no later than July 10, 2020, and not to
revoke such General Release.


8.Nondisclosure and Use of Confidential and Proprietary Information. Executive
represents and warrants that he is not in violation of his confidentiality and
nondisclosure obligations (i.e., Confidentiality of Customer Communications;
Safeguarding of Company Information; and Safeguarding of Confidential Personal
Information) set forth in the Company’s Code of Business Conduct (“Code of
Conduct”) and affirms his ongoing obligations to comply with those provisions
during the Term and thereafter.


9.Protective Covenant. During Executive’s retention hereunder and for a period
of two years after the end of the Term, Executive shall not, directly or
indirectly, other than on the Company’s behalf, anywhere in the United States,
engage in any activity that would be deemed to be Competition with Corporation
as set forth in Section 1.15(a)(ii) of the Restated Bylaws, as amended, of
United States Cellular Corporation (“Bylaws”).


10.Nondisparagement. At no time shall Executive disparage the Company, its
affiliates, their services or products, or their owners, directors, officers, or
employees.


11.Injunctive Relief. Executive acknowledges and agrees that the covenants
contained in Paragraphs 8-10 above are reasonable in scope and duration, do not
unduly restrict Executive’s ability to engage in his livelihood, and are
necessary to protect the Company’s legitimate business interests. Without
limiting the rights of the Company to pursue any other legal and/or equitable
remedies available to it for any breach by Executive of the covenants contained
in Paragraphs 8-10 above, Executive acknowledges that a breach of those
covenants would cause a loss to the Company for which it could not reasonably or
adequately be compensated by damages in an action at law, that remedies other
than injunctive relief could not fully compensate the Company for a breach of
those covenants and that, accordingly, the Company shall be entitled to
injunctive relief to prevent any breach or continuing breaches of Executive’s
covenants as set forth in Paragraphs 8 -10 above without the need to post a
bond. It is the intention of the parties that if, in any action before any court
empowered to enforce such covenants, any term, restriction, covenant, or promise
is found to be unenforceable, then such term, restriction, covenant, or promise
shall be deemed modified to the extent necessary to make it enforceable by such
court.


12.Assignment. Executive acknowledges that the services to be rendered by him
hereunder are unique and personal. Accordingly, Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
The Company may, upon written notice to Executive, assign this Agreement to a
purchaser or transferee of substantially all of the assets of the Company.


13.Mandatory Mediation and Waiver of Jury Trial. The Company and Executive agree
that all disputes and claims of any nature that one party may have against the
other party will be submitted exclusively first to mandatory mediation in
Chicago, Illinois, or at another mutually agreed upon location, to JAMS dispute
resolution services, or to such other individual or organization as the parties
mutually may agree. All information regarding the dispute or claim or mediation
proceedings, including any mediation settlement, shall not be disclosed by
Executive, the Company, or any mediator to any third party without the written
consent of the Company’s President and Chief Executive Officer and Executive. In
the event that mediation does not resolve any dispute that the Company or
Executive has with the other party and the Company or Executive proceeds to file
a complaint in court, THE COMPANY AND EXECUTIVE HEREBY WAIVE ANY RIGHT TO A JURY
TRIAL OF THAT DISPUTE.


14.Waiver. The Company’s or Executive’s waiver of any breach by the other party
of any provision of this Agreement or failure to enforce any such provision
shall not operate or be construed as a waiver of any subsequent breach by
Executive or the Company of any such provision or of any other provision, or of
the Company’s right to enforce any such provision or any other provision in the
future. No act or omission of the Company or Executive shall constitute a waiver
of any of its/his rights hereunder except for a written waiver signed by the
Company’s President and Chief Executive Officer or Executive, as applicable.


15.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable as written, the parties
consent to and request that the court modify such provision to the minimum
extent necessary to make it valid and legally enforceable. If such modification
is not permitted or not possible, or if the proposed modification would not
retain the intent of the parties, the parties agree that the provision shall be
severed from the Agreement, and that the validity and enforceability of the
remaining provisions of the Agreement shall not in any way be affected or
impaired thereby.







--------------------------------------------------------------------------------





16.Amendment. The terms of this Agreement may be modified only by a writing
signed by both Executive and the Company’s President and Chief Executive
Officer.


17.Post-Retention Effectiveness. Executive expressly acknowledges that
Paragraphs 8 - 19 of this Agreement, as well as the terms of the General
Release, remain in effect after the Term ends.


18.Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the laws of the State of Illinois (without
reference to principles of conflicts of law).


19.Entire Agreement. This Agreement, the Code of Conduct, and Section
1.15(a)(ii) of the Bylaws embody the entire agreement and understanding of the
parties hereto with regard to the matters described herein, and supersede any
and all prior and/or contemporaneous agreements and understandings, oral or
written, between the parties with respect to the matters described herein.


20.Section 409A of the Internal Revenue Code. Amounts payable under this
Agreement are intended to be exempt from (or alternatively, to comply with) the
requirements of, Section 409A of the Internal Revenue Code, and shall be
interpreted consistent with that intent.


21.Counterparts. This Agreement may be executed in counterparts, each of which
taken together shall constitute one and the same instrument. Facsimile or
electronic transmission of an executed counterpart of this Agreement shall be
deemed to constitute due and sufficient delivery of such counterpart, and such
signatures shall be deemed original signatures for purposes of enforcement and
construction of this Agreement.


EXECUTIVE
 
USCC SERVICES, LLC
 
 
 
/s/ Steven T. Campbell
 
/s/ Kenneth R. Meyers
Steven T. Campbell
 
Kenneth R. Meyers
 
 
President and Chief Executive Officer
 
 
 
Dated: June 19, 2020
 
Dated: June 19, 2020






--------------------------------------------------------------------------------





APPENDIX
GENERAL RELEASE


In consideration for the payments set forth in Paragraph 5 of my Consulting
Agreement with USCC Services, LLC (the “Company”), and for other good and
valuable consideration, the receipt and sufficiency of which I expressly
acknowledge, I agree as follows:
1.
I, and anyone claiming through me, agree to release and discharge the Company
and any and all parents, divisions, subsidiaries, partnerships, affiliates
and/or other related entities (whether or not such entities are wholly owned),
and each of those entities’ past, present, and future owners, trustees,
fiduciaries, shareholders, directors, officers, administrators, agents,
partners, employees, attorneys, and the predecessors, successors, and assigns of
each of them (collectively, the “Released Parties”), from any and all claims,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, which
I have, have ever had, or may ever have against any of the Released Parties
arising from or related to any act, omission, or thing occurring at any time
prior to the date that I sign this General Release including, but not limited
to, any and all claims that in any way result from, or relate to, my employment
or cessation of employment with any of the Released Parties. The released claims
further include, but are not limited to, any and all claims that I or anyone
acting on my behalf could assert or could have asserted in any federal, state,
or local court, commission, department, or agency under any common law theory,
or under any employment, contract, tort, federal, state, or local law,
regulation, ordinance, or executive order including under the following laws as
amended from time to time: the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Civil Rights Act of 1866, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, the Illinois Human Rights Act,
and the Cook County and Chicago Human Rights Ordinances. I represent and warrant
that I have not filed or initiated any legal proceeding against any of the
Released Parties and that no such legal proceeding has been filed or initiated
on my behalf. Notwithstanding the above, this General Release does not apply to
any right that I have to indemnification, under the Restated Bylaws, as amended,
of United States Cellular Corporation or otherwise, for any act or omission that
occurred while I was an officer or director of United States Cellular
Corporation or any affiliate thereof, or to any other claim that cannot be
waived under applicable law.



2.
I acknowledge that I have been informed of my right to consult with a lawyer of
my choice and that I have had sufficient time to consult with a lawyer before
signing this General Release. I also acknowledge that I am entitled to a period
of at least 21 days within which to consider the terms of this General Release
before signing it.



3.
I understand that within seven days following the date that I sign this General
Release, I shall have the right to revoke this General Release by serving within
such seven-day period written notice of my revocation upon the Company’s General
Counsel. I further understand that if I do not revoke my signature on this
General Release during that seven-day period, this General Release shall become
effective on the eighth day after the date that I sign it and I shall have no
further right to revoke this General Release.



I REPRESENT AND WARRANT THAT I HAVE READ THIS GENERAL RELEASE, I UNDERSTAND ITS
TERMS, I HAVE REVIEWED THIS GENERAL RELEASE WITH INDIVIDUALS OF MY OWN CHOOSING
AND I HAVE EXECUTED THIS GENERAL RELEASE VOLUNTARILY AND INTEND TO BE LEGALLY
BOUND THEREBY.
EXECUTIVE
 
/s/ Steven T. Campbell
Steven T. Campbell
 
 
Dated: June 19, 2020




